Plaintiff in error, H.E. Bousman, was convicted in the county court of Tulsa county on a charge that he did have in his possession 304 half pints of whisky, 23 pints of whisky, 9 quarts of gin and 179 pints of beer, with intent to sell the same, and in accordance with the verdict of the jury he was sentenced to be confined in the county jail for 30 days and to pay a fine of $150. From the judgment he appeals.
No brief has been filed, and no appearance made on behalf of plaintiff in error when the case was called for final submission. Whereupon the Attorney General moved to affirm the judgment for failure to prosecute the appeal. For this reason the judgment herein is affirmed, and the cause remanded to the trial court, with direction to cause the judgment and sentence to be carried into execution.